GREENBAUM, J.
The rule is well settled “that in the bequest of a life estate in a residuary fund, and where no time is prescribed in the will for the commencement of the interest or the enjoyment of the use or income of such residue, the legatee for life is entitled to the interest or income of the clear residue, as afterward ascertained, to be computed from the time of the death of the testator” (Williamson v. Williamson, 6 Paige, 298, 304; Cooke v. Meeker, 36 N. Y. 15, 22; Matter of Stanfield, 135 N. Y. 292, 31 N. E. 1013; Roosevelt v. Roosevelt, 5 Redf. Sur. 264; Edwards v. Edwards, 183 Mass. 581, 67 N. E. 658; Van Blarcom v. Dager, 31 N. J. Eq. 783); and this principle is applicable whether income is earned or not (Roosevelt v. Roosevelt, supra; Meldon v. Devlin, 31 App. Div. 146, 158, 53 N. Y. Supp. 172; Edwards v. Edwards, supra; Taylor v. Clark, 1 Hare, 161).
Demurrer overruled, with costs, and with leave to the defendants to-answer upon payment of costs within ten days after service of noticé of entry of order hereon.